Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 12/30/2020. In virtue of this communication, claims 5-7, 9-13 and 15 are currently pending in this Office Action.

Response to Arguments
2.	In Remarks, applicant presented arguments based on the amended claim limitations. However, the amended claims are considered obvious by the rationales found in the newly cited prior art as explained in the claim rejection section set forth below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 5-7, 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. Pub. No.: US 2010/0311468 A1 in view of Brisebois et al. Pub. No.: US 2013/0065572 A1 and Park et al. Pub. No.: US 2015/0382178 A1. 

Claim 5
Shi discloses an electronic device (mobile device 101 in fig. 1-2), comprising: 
a display (user interface display 101 in fig. 2); 
a network interface (transceiver 195 in fig. 2); 
an embedded subscriber identification module (VSIM memory 193 in fig. 2) configured to store shared subscriber identification (209 in fig. 3 for storing downloaded virtual SIM data) information which is usable by accessing at least one communication service provision server (par. 0035, VSIM memory unit  may store personal data downloaded from a VSIM server for use with applications); 
a processor electrically (processor 191 in fig. 2) connected to the network interface (see circuitry connection between processor 191 and transceiver 195 in fig. 2); and 
a memory (memory 192) electrically connected to the processor (circuitry connection between processor and memory in fig. 2), 
wherein the memory comprises instructions (see instructions in fig. 3, 6, 11-14 in view memory in fig. 2) that are configured to, when executed, enable the processor to:
identify the shared subscriber identification information stored in the embedded subscriber identification module (it’s to that claim does not specifically define what are involved in identifying, see MPEP 2111; 210 in fig. 3, 249 in fig. 9, 257-258-259 in fig. 11 and 286 in fig. 12 are identifying or verifying virtual SIM information); 
control the display to display at least one communication service provision server (SCP server 102-15 in fig. 1) to which the electronic device is connectable from among a plurality of communication service provision servers which store the shared subscriber identification information (203 and/or 206 in fig. 3 and see par. 0039; see 220 in fig. 6); 
in response to receiving a first user input (220 in fig. 6) for selecting a communication service provision server from among the at least one communication service provision server (220-221-222 in fig. 6), transmit the identified shared subscriber identification information to a first server via at least one the selected communication service provision server (EIN/MIN to identify VSIM contract are transmitted to selected SCP 1 in step 223 of fig. 6 and par. 0061; see identification code description in par. 0044-0047), and
 wherein the selected communication service provision server, the first server, and the second server are different from each other (fig. 1, SCP server 102 as a first server and 103 or 104 or 105 could be a second server).
Although Shi does not explicitly show: “the at least one communication service provision server in a state that a provisioning profile is not received; receive access information associated with a second server that provides the provisioning profile, from the first server, in response to the transmission of the shared subscriber identification information; and request the provisioning profile from the second server, on the basis of the received access information associated with the second server”, the claim limitations are considered obvious.
	Firstly, to consider the obviousness of the claim limitation “the at least one communication service provision server in a state that a provisioning profile is not received”, it’s to note that claim does not specifically define what are required to be a provisioning profile and a state (see MPEP 2111). In fact, Shi discloses that VSIM identification data (fig. 4 and par. 0043-0047; which could be equivalent to a provisioning profile as they are the provisioning stored in VSIM memory 193 in par. 0066), and the mobile device for requesting and receiving a provisioning data (fig. 7). If the above teaching from Shi are compared to the addressing claim limitations, the teaching of Shi would have rendered the claim limitation obvious. To advance the prosecution, further evidence is provided herein. In particular, Brisebois teaches the profile status for active or idle (fig. 4B-5) and indicator for updating the subscriber profile (fig. 9; accordingly, indicator if received or not to update a subscriber profile, i.e., the status of a provisioning profile).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify virtual SIM for mobile handsets of Shi by providing display in multi-technology wireless environments as taught in Brisebois. Such a modification would have included a mobile device to operate in the multi-technology wireless environments in order to provide subscribers a rich representation of a wireless environment or a service area for user selection as suggested in par. 0006-0007 of Brisebois.
	Secondly, the claim limitation “receive access information associated with a second server that provides a provisioning profile, from the first server, in response to the transmission of the shared subscriber identification information” is considered obvious by the rationales found in Park. In particular, Park teaches that the provisioning network 203 would indicate eUICC reference number (fig. 2 and par. 0031).
	Thirdly, the claim limitation “request the provisioning profile from the second server, on the basis of the received access information associated with the second server” is considered obvious by the rationales found in Park. In particular, Park teaches downloading profiles or the operational profiles from MNO 1 (fig. 2 and par. 0031).
	For the above reasons, claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See MPEP 2143, KSR Exemplary Rationale F).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify subscriber identification module of Shi in view of Brisebois by providing profile selection for terminal in mobile network as taught in Park to obtain the claimed invention as specified in the claim. Such a modification would have included a terminal equipped with embedded Universal Integrated Circuit Card eUICC to provide wireless services so that user would be allowed to change a plan over the air, and the cost of purchasing USIM cards and distribution cost could be reduced as suggested in par. 0003 & 0032 of Park.

Claim 6
Shi in view of Brisebois and Park, discloses the electronic device of claim 5, wherein the instructions are configured to enable the processor to further receive event identification information corresponding to the provisioning profile from the first server (Shi, fig. 3 & 6; Park, provisional profile or IMSI and a Ki in par. 0030), and to transmit, to the second server, the event identification information received from the first server so as to request the provisioning profile (Shi, fig. 7; Park, par. 0031; accordingly, the combination of the prior art would have rendered the claim obvious and the motivation in the rejection for claim 5 is still applicable).

Claim 7
Shi in view of Brisebois and Park, discloses the electronic device of claim 5, wherein the instructions are configured to enable the processor to perform mutual authentication with the first server (Shi, fig. 10-11; Park, par. 0055 and fig. 7).

Claim 9
Shi, in view of Brisebois and Park, discloses the electronic device of claim 5, wherein the instructions are configured to enable the processor to: 
receive the provisioning profile from the second server (fig. 10-12  in view of fig. 1 of Shi; fig. 3 & 5-7 of Park could receive profile from the second server); 
control the display to display at least one profile received from a third server based on execution of the received provisioning profile (Shi, 203 in fig. 3 in view of fig. 1 for SCP servers 102-105; Brisebois, fig. 4-5 & 7; Park, fig. 3-5 and see par. 0040 for manual event requiring user input); 
in response to receiving a second user input for selecting a profile from among the at least one profile (Shi, user selections in fig. 3 & 9; Brisebois, fig. 4-5 & 7; Park, fig. 3-5 and see par. 0040 for manual event requiring user input), request an operational profile corresponding to the selected profile from a specific server that stores the operational profile (Shi, fig. 7; Brisebois, fig. 4-5 & 7; 405-417 in fig. 4 in view of operational profile in par. 0031); and 
download the operational profile corresponding to the selected profile from the specific server (Shi, downloading in 209 of fig. 3, fig. 7 and fig. 9; for the rationales mentioned above, one of ordinary skill in the art would have expected the claimed invention as specified in the claim 9 to perform equally well with the combination of prior art).

Claim 10
Shi in view of Brisebois and Park, discloses the electronic device of claim 9, wherein the instructions are configured to enable the processor to assign a priority to a profile corresponding to a communication service provision server to which the electronic device connects first (Shi, priority in 151 of fig. 4), from among the at least one profile (Shi, see priority in fig. 4 and profit data in par. 0043-0047; Park, priority to eUICC assigned by the terminal in par. 0050 and see fig. 5-12).

Claim 11-13 and 15
	Claims 11-13 and 15 are method claims corresponding to device claims 5-7 and 9. All of the limitations in claims 11-13 and 15 could be found reciting the same scopes of the respective limitation of claims 5-7 and 9. Accordingly, claims 11-13 and 15 are considered obvious by the same rationales applied in the rejections of claims 5-7 and 9 respectively set forth above.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Park et al. Pub. No.: US 2014/0045460 A1, “Method And Apparatus Of Providing SIM Profile For Embedded Universal Integrated Circuit Card”.

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAN HTUN/
Primary Examiner, Art Unit 2643